DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
the phrase “inflating mean” in line 9 should recite --inflating means--;  
The term “detailed” in line 10 should be --detached--;
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
the phrase “comprises comprising” in line 4 should recite --comprises--;  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: the limitation “any one of the inflating mean[s] and the deflating means may be attached or detached from the port” in lines 9-10 renders the claim indefinite. It is unclear if this limitation means the inflating means and/or deflating means may be attached to the port or may be detached from the port OR if this limitation means the inflating and deflating means are configured to be attached AND detached from the port. Prior art that discloses an inflating and/or deflating means that is/are attached or detached from the port is considered to read on this limitation.
Claim 1: the limitation “the withdrawal means may be attached or [detached] from the inflatable body” in line 10 renders the claim indefinite for the same reasons as above. It is unclear if this limitation means the withdrawal means may be attached to the inflatable body or may be detached from the inflatable body OR if this limitation means the withdrawal means are configured to be attached AND detached from the inflatable body. Prior art that discloses a withdrawal means that is attached or detached from the inflatable body is considered to read on this limitation.
Claims 2-9 incorporate the indefinite subject matter of claim 1 therein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman (US 2011/0172694 A1).
Claim 1: Ackerman discloses a fecal incontinence controlling device comprising:
an inflatable body 1 comprising:
a core 20 (fig. 3); 
an outer surface 10 (fig. 3); and 
a port ([0022] “the body of the device includes a port”); 
inflating means attached to the port (“inflating means” invokes 35 U.S.C. 112(f) and is described by Applicant as a syringe or a pump [0027]; Ackerman discloses a syringe 3, fig. 1 and [0022]);
deflating means attached to the inflatable body (“deflating means” invokes 35 U.S.C. 112(f) and is described by Applicant as a syringe or a tether connected at one end to the inflatable body [0033] and/or may be the same element as the inflating means [0024]; Ackerman discloses a syringe 3 in fig. 1 and [0022]; syringe 3 could be used to deflate the device; Ackerman also discloses a tether 4 connected at one end to the inflatable body 1 which may cause deflation by tearing the inflatable body [0042]); and 
withdrawal means attached to the inflatable body (“withdrawal means” invokes 35 U.S.C. 112(f) and is described by Applicant as a tether attached to the inflatable body which may be combined with or the same element as the deflating means [0039]; Ackerman discloses a tether 4 attached to the inflatable body for aiding in the withdrawal of the body [0041]), 
wherein any one of the inflating mean and the deflating means may be attached or detached from the port (inflating means/syringe 3 is attached to the port through tube 2, fig. 1 and [0038]); 
wherein the withdrawal means may be attached or detached from the inflatable body (withdrawal means/tether 4 is attached to the inflatable body, figs. 2-4); and 
wherein the inflatable body has an inflated configuration (figs. 2-3) and a deflated configuration (fig. 1) and wherein, in the inflated configuration, the outer surface is corrugated, fluted, grooved, furrowed or comprises puckers or protrusions (figs. 2-3, bristles 11), such that, when subject to peristaltic movements, the body in the inflated configuration remains about in place in the rectum or moves upwards due to peristalsis, rather than moving naturally downwards [0035 and 0039].
Claim 2: Ackerman discloses the outer surface is prepared from a single layer (fig. 3 shows a single layer for outer surface 10).
Claim 3: Ackerman discloses the outer surface comprises more than one region, wherein each region is prepared from a different number of layers (some regions have different materials coated thereon for absorbing and/or neutralizing fluids and/or gases [0030] thus defining multiple regions with a different number of layers).
Claims 4, 7, and 8: Ackerman discloses the withdrawal means and/or deflating means is incorporated into a single element comprising a tether 4 connected at one end to the inflatable body (connection 44 [0042] and fig. 3) and, optionally, at the other end to a handle 7 (fig. 2 and [0041]).
Claim 5: Ackerman discloses the inflating means is a syringe 3 (fig. 1 and [0022]).
Claim 6: Ackerman discloses the deflating means is a syringe 3 (fig. 1 and [0022]; a syringe is configured to both inflate and deflate an inflatable body).
Claim 9: Ackerman discloses the deflating means (syringe 3) is attached to the body 10 via tube 2 (fig. 1 and [0038]; body comprises a port through which the device is filled [0022], therefore the syringe is connected to the body via the port).
Claim 10: Ackerman discloses a method for controlling fecal incontinence in a patient, said method comprising: 
inserting an inflatable body in a deflated configuration into the rectum until reaching a position above the dentate line ([0031] step a), wherein said inflatable body comprises a core 20, an outer surface 10, and a port (fig. 2 and [0022]); 
inflating the inflatable body by inflating means attached to the port thereby transforming the inflatable body to the inflated configuration to provide an inflated body ([0031] step b; see rejection of claim 1 for 35 U.S.C. 112(f) interpretation of “inflating means”); 
detaching the inflating means from the port (inflating means is no longer attached in figs. 2-4, therefore a detaching step is inherent); and, when desired or required to remove the inflated body from the rectum, if not already attached, attaching deflating means to the inflated body (deflating means 4 is already attached to the inflated body in figs. 2-4; see rejection of claim 1 for 35 U.S.C. 112(f) interpretation of “deflating means”), 
deflating the inflated body by the deflating means, thereby transforming the inflatable body to the deflated configuration to provide a deflated body (pulling on tether will tear and deflate inflatable body ([0031] step d and [0029] pulling on the tether causes the inner and outer surfaces to tear thus releasing the liquid or gas within the body and deflating it); 
if not already attached, attaching withdrawal means to the deflated body (tether 4 is already attached to the deflated body; see rejection of claim 1 for 35 U.S.C. 112(f) interpretation of “withdrawal means”); 
withdrawing the deflated body from the rectum by withdrawal means (fig. 4 and [0031] step d).
Claim 12: Ackerman discloses the inflating means is a syringe 3 (fig. 1 and [0022]).
Claim 13: Ackerman discloses the deflating means is a syringe 3 (fig. 1 and [0022]; a syringe is configured to both inflate and deflate an inflatable body).
Claim 14: Ackerman discloses the deflating means is a tether 4, which, when pulled on, causes the inflated body to be transformed to its deflated configuration [0045].
Claim 15: Ackerman discloses the withdrawal means is a tether 4, which, when pulled on, withdraws the deflated body from the rectum [0045].
Claim 16: the withdrawal means further includes a handle 7 attached to said tether (fig. 2 and [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman.
Claim 11: Ackerman discloses the inflatable body is inflated with any appropriate liquid or gas, but fails to specifically disclose air. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as the inflation medium in the method of Ackerman because air is readily available without the need for any additional materials or equipment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9241778 B2 in view of Gobel (US 2009/0149880 A1).
Claim 1: claim 1 of the ‘778 patent discloses a fecal incontinence controlling device comprising 
an inflatable body (“body”, “body has an inflated and a non-inflated configuration”) comprising 
a core (“inner surface”); 
an outer surface (“outer surface”);
deflating means attached to the inflatable body (“withdrawing device comprising a tether”); and 
withdrawal means attached to the inflatable body (“withdrawing device comprising a tether”), 
wherein the withdrawal means may be attached or detached from the inflatable body (“wherein the body is attached to the withdrawing device”); and 
wherein the inflatable body has an inflated configuration and a deflated configuration (“ body has an inflated and a non-inflated configuration”) and 
wherein, in the inflated configuration, the outer surface is corrugated, fluted, grooved, furrowed or comprises puckers or protrusions (“the outer surface of the body comprises bristles, jags, notches, indentation or any combination thereof”), such that, when subject to peristaltic movements, the body in the inflated configuration remains about in place in the rectum or moves upwards due to peristalsis, rather than moving naturally downwards (“such that the peristaltic movements cause the body to move upwards in the anal canal or to remain at a required location in the anal canal or rectum”).
Claim 1 of the patent fails to disclose a port, an inflating means attached to the port, and wherein any one of the inflating means and the deflating means may be attached or detached from the port. However, Gobel discloses a system for management of rectal or anal incontinence comprising an inflatable body. The inflatable body comprises a port 12 and the system comprises inflating means (syringe [0038]) attached to the port wherein the inflating means may be attached or detached from the port (syringe connected via connector 31 to the port 12 [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in claim 1 of the ‘778 patent to further include a port, an inflating means attached to the port, and wherein any one of the inflating means and the deflating means may be attached or detached from the port, as such would provide a simple and effective mechanism for inflating the device, as taught by Gobel.
Claim 2: claims 1-14 of the patent fail to recite the outer surface is prepared from a single layer. However, Gobel teaches an inflatable body prepared from a single layer [0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device recited in claim 1 of the ‘778 patent from a single layer because Gobel teaches inflatable bodies made from a single layer of material are suitable for a fecal incontinence controlling device, therefore such a modification amounts to nothing more than combining prior art elements according to known methods to yield predictable results.
Claim 3: claims 1-14 of the patent fail to recite wherein the outer surface comprises more than one region, wherein each region is prepared from a different number of layers. However, Gobel discloses an inflatable body prepared from more than one layer [0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device recited in claim 1 of the ‘778 patent from multiple layers because Gobel teaches inflatable bodies made from multiple layers of material are suitable for a fecal incontinence controlling device, therefore such a modification amounts to nothing more than combining prior art elements according to known methods to yield predictable results. 
Gobel does not explicitly disclose different regions are a made from a different number of layers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device recited in claim 1 of the ‘778, as modified by Gobel, so that only portions of the device have multiple layers, as such would allow for control over the final inflated shape of the device, for example including more layers on narrower inflated portions.
Claim 4: claim 1 of the ‘778 patent disclose the withdrawal means is a tether.
Claim 5: Gobel discloses the inflating means is a syringe.
Claim 6: the syringe could also define the deflating means.
Claim 7: claim 1 of the ‘778 patent discloses the deflating means is a tether.
Claim 8: claim 1 of the ‘778 patent recites the tether causes the inflatable body surface to tear and withdraws the device, therefore the withdrawal means and the deflating means are the same element.
Claim 9: the syringe could also define the deflating means; Gobel discloses the syringe is attached to a port 12.

Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10292802 in view of Gobel. 
Claim 10: the claims of the ‘802 patent recites a method for controlling fecal incontinence in a patient, said method comprising: 
inserting an inflatable body in a deflated configuration into the rectum until reaching a position above the dentate line, wherein said inflatable body comprises a core, an outer surface (claim 1 step a, core is equivalent to the inner surface); 
inflating the inflatable body thereby transforming the inflatable body to the inflated configuration to provide an inflated body (claim 1 step b); 
when desired or required to remove the inflated body from the rectum, if not already attached, attaching deflating means to the inflated body (claim 1 step a, “withdrawal means”; claim 3 withdrawal means empties gas or liquid from body therefore also defines “deflating means”), 
deflating the inflated body by the deflating means, thereby transforming the inflatable body to the deflated configuration to provide a deflated body (claim 3); 
if not already attached, attaching withdrawal means to the deflated body (claim 1 step a); 
withdrawing the deflated body from the rectum by withdrawal means (claim 1 step c).
	Claims 1-4 of the ‘802 patent fail to recite a port, inflating means attached to the port, and detaching the inflating means from the port. However, Gobel discloses a system for management of rectal or anal incontinence comprising an inflatable body. The inflatable body comprises a port 12 and the system comprises inflating means (syringe [0038]) attached to the port wherein the inflating means may be attached or detached from the port (syringe connected via connector 31 to the port 12 [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in claims 1-4 of the ‘802 patent to further include a port and an inflating means attached to the port, as such would provide a simple and effective mechanism for inflating the device, as taught by Gobel. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in claims 1-4 of the ‘802 patent to include a step of detaching the inflating means so that the patient can move about comfortably with the device inserted.
Claim 11: claims 1-4 of the ‘802 patent don’t specifically recite air. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as the inflation medium in the method recited in claims 1-4 of the ‘802 patent because air is readily available without the need for any additional materials or equipment.
Claim 12: Gobel discloses the inflating means is a syringe.
Claim 13: the syringe could also define the deflating means
Claim 14: claims 1 and 3 of the ‘802 patent recite the deflating means is a tether, which when pulled on, causes the inflated body to be transformed to its deflated configuration.
Claim 15: claim 1 of the ‘802 patent recites the withdrawal means is a tether, which when pulled on, withdraws the deflated body from the rectum.
Claim 16: claims 1-4 of the ‘802 patent fail to recite the withdrawal means includes a handle attached to said tether. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a handle to the tether in the method recited in claims 1-4 of the ‘802 patent in order to make it easier for a user to grip the tether.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791